Citation Nr: 0329631	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral 
defective hearing. 

2.  Entitlement to service connection for coccyx injury with 
low back problems. 

3.  Entitlement to a compensable disability rating for 
bilateral otitis media. 

4.  Entitlement to a compensable disability rating for 
residuals of a fractured proximal phalanx of the left ring 
finger.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from September 1961 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran has withdrawn the 
claim of entitlement to service connection for a bilateral 
knee disorder.  Accordingly, this issue is not before the 
Board at this time. 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

Based on the veteran's statement of July 2003, it appears 
that the veteran is attempting to reopen the claim of service 
connection for a back condition.  In June 1967, the Board 
denied service connection for a  "back condition."  It is 
important for the veteran to understand that one of the 
issues before the Board at this time is based on his August 
1999 claim for VA benefits.  At that time, the veteran stated 
that he was seeking service connection for a "new" lower 
back condition, later described as a coccyx injury with low 
back problems caused when his drill instructor kicked him in 
the backside.  This claim was denied by the RO in September 
1999, a notice of disagreement was received in October 1999, 
a statement of the case was issued in May 2000, and timely 
appeal to the Board was received that month.  

Within both his notice of disagreement and substantive 
appeal, the veteran made reference to the coccyx injury, 
which the RO correctly interpreted as a new claim, and not 
one that had been adjudicated by the Board in 1967.  Thus, 
the issue before the Board at this time is whether 
entitlement to service connection for a coccyx injury with 
low back problems should be granted or denied.  This issue 
will be addressed on a de novo basis.  If the veteran wishes 
to reopen his claim of service connection for a back disorder 
unrelated to his alleged coccyx injury (described by the 
veteran within his January 1967 notice of disagreement as 
having been caused by unloading supplies and ammunition in 
1963), he must supply "new and material evidence" to reopen 
the previously denied claim.  The issue of "new and material 
evidence" will be discussed below with regard to the 
veteran's hearing loss claim.  In any event, the issue of 
entitlement to service connection for a back disorder, 
unrelated to the coccyx injury is not before the Board at 
this time.  

In October 2002, the Board addressed the claim of service 
connection for "left" ear otitis media.  As correctly noted 
by the veteran at his hearing before the Board in February 
2003, he stated he had been granted service connection for a 
history of otitis media in an October 1966 rating 
determination.  He noted that the RO did not specify whether 
there was unilateral or bilateral involvement.  The veteran 
asserted that believed he was service connected for a 
bilateral condition.  Based on the Board's review of the 
evidence of record, the Board agrees with the veteran's 
contentions and will address the issue as entitlement to a 
compensable evaluation for bilateral otitis media.  
 
In October 2002, the Board remanded this case to the RO to 
schedule a videoconference hearing at the VA Office in El 
Paso, Texas.  The hearing was held in February 2003.  

The Board issued a decision in this case in June 2003.  The 
Board has vacated this decision in light of the fact that the 
veteran's representative was not provided the claims folder 
following the hearing held before the Board in February 2003.  
In an accord reached in September 1997, the Board agreed to 
allow Paralyzed Veterans of America (PVA) to submit written 
argument following a personal hearing before the Board.  In 
order to accomplish this, it was agreed that the Board would 
forward the claims folder to the PVA following a personal 
hearing (in general, following a hearing before the Board, a 
claims file is sent directly to the Board for a decision on 
the merits).  In this case, it did not appear that the 
veteran's claims folder was forwarded to the PVA after the 
hearing was held before the Board in February 2003 and before 
the final decision in this case was issued in June 2003.  
Accordingly, the June 27, 2003, Board decision was vacated.  
This decision will been issued, taking into consideration 
written argument submitted by the veteran's representative in 
September 2003 as well as argument submitted by the veteran 
in July 2003, as requested.

For reasons that will be made clear below, the claims of 
service connection for bilateral defective hearing on a 
direct or secondary basis, entitlement to a compensable 
disability rating for bilateral otitis media, and entitlement 
to a compensable disability rating for the residuals of a 
fractured proximal phalanx of the left ring finger will be 
addressed in the remand section of this determination.


FINDINGS OF FACT

1.  In October 1966, the RO denied the claim of entitlement 
to service connection for defective hearing; the veteran did 
not file a notice of disagreement to initiate an appeal from 
this determination regarding the defective hearing issue.

2.  Evidence received since the October 1966 rating decision 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim.

3.  An alleged coccyx injury with low back problems is not 
shown to be related to the veteran's military service from 
September 1961 to October 1964.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
the opening of the claim of entitlement to service connection 
for bilateral defective hearing.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

2.  Service connection for a coccyx injury with low back 
problems is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records make no reference to a coccyx injury.  
He was discharged from active service in October 1964.  On VA 
examination in July 1966, no reference was made to a coccyx 
injury by either the examiner or the veteran.  In January 
1967, the veteran contended that he hurt his back when he 
unloaded supplies and ammunition in 1963.  He made no 
reference to a coccyx injury with low back problems.  

In an October 1966 rating determination, service connection 
for defective hearing was denied.  It was noted at that time 
that a rating of August 1966 deferred the issue of defective 
hearing pending an audiometric examination.  The veteran 
notified the VA that he was unable to report for this exam.  
As the discharge examination of October 1964 did not show 
defective hearing, the claim of service connection for 
defective hearing was denied.  The veteran was notified of 
this determination later that month.  In a notice of 
disagreement dated January 1967, the veteran made no 
reference to his alleged hearing loss in service.  
Accordingly, the October 1966 rating decision became final.  

In September 1998, the veteran petitioned to reopen his 
previously-denied claim of service connection for bilateral 
hearing loss.  In August 1999, decades after the veteran's 
discharge from active service, the veteran contended that he 
was injured in October 1961 while at basic training when he 
was kicked in the tailbone.  The veteran has submitted an 
August 1999 statement from his sister indicating that the 
veteran wrote to her in 1961 to inform her that a drill 
instructor had kicked him in the "rear end."  It was 
indicated this happened while the veteran was in boot camp.  
The veteran's sister stated that she did not have the letter 
anymore, but did recall the contents of the letter.

The veteran has also submitted a June 1996 medical report 
from the Texas Workers' Compensation Commission.  At this 
time, the veteran stated to the examiner that he developed 
pain in his low back, left knee and groin areas after an on-
the-job injury in March 1994 (decades after the veteran's 
discharge from military service).  As described by the 
veteran, he was walking in an office, went around the corner, 
stepped on a piece of paper with his left foot, twisted, and 
fell.  He had immediate pain in the left knee, low back and 
right groin area.  The veteran sought emergency treatment.  
X-rays of the lumbar spine showed a bilateral L5 pars defect 
with spondylolisthesis.  He underwent an MRI of the lumbar 
spine in April 1994.  Degenerative disc disease with Grade I 
spondylolisthesis at L5-S1 was shown.  Physical examination 
of the low back revealed many difficulties.  No reference was 
made to the veteran's military service.  

In a February 1999 medical report, "R.A.D.M.", Jr., M.D., 
stated that the veteran had undergone a mastoidectomy with a 
tympanoplasty in November 1969.  His history indicates 18 
months of chronic otitis media with a polyp identifiable in 
the external auditory canal coming through the perforation.  
The physician stated, in pertinent part:

This amount of infectious disease could 
have or would have produced a 
neurosensory hearing loss of some degree 
or varying degrees in virtually any 
patient.  Our hearing test shows in the 
left ear that he has a mild nerve-type 
hearing loss with some conductive 
component.  His tympanic membrane was 
intact.  

In his May 2000 substantive appeal, the veteran noted 
extensive efforts to obtain records from Texaco.  The veteran 
contends that Texaco turned him down for a job because of his 
back injury after he left military service.  The veteran has 
reported that he has had no luck in obtaining these records.  

Additional medical records were obtained by the RO or 
submitted by the veteran.  None of these medical records 
attribute the veteran's alleged coccyx injury or back 
disability with the veteran's military service from September 
1961 to October 1964.

In February 1999, the veteran submitted a brief statement 
from a Dr. "S." indicating that hearing loss was the result 
of otitis media. 

At a hearing held before a hearing officer at the RO in 
November 2001, and at a hearing held before the Board in 
February 2003, the veteran reiterated his contention that he 
believed his current back disorder was the result of an 
injury caused in basic training.  The veteran noted that 
since his drill instructor had kicked him, he had had 
problems with his back.  He indicated that since he was in 
boot camp and did not want his drill instructor to retaliate 
on him, he did not complain about this disorder.  The veteran 
noted treatment following service for his back disorder.  
However, the veteran also indicated that he did not know if 
these health care providers were still alive and did not 
believe that the RO could get medical records from these 
health care providers.  The veteran also reported that when 
he left military service, he submitted an application for 
employment with Texaco in 1965 and that he was rejected for 
this job due to his back problems.  The veteran noted 
significant difficulties associated with his alleged coccyx 
injury.  

II.  New and Material Evidence to Reopen the Previously
Denied Claim of Service Connection for Bilateral
Hearing Loss

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a)

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

At the time of the October 1966 rating decision, the evidence 
of record consisted of service medical records that showed no 
evidence of a bilateral hearing disability.  Current medical 
records appear to indicate a bilateral hearing loss.  Most 
significantly, the Board now has the medical opinion from a 
health care provider who supports the veteran's contention 
that his service-connected disorder has caused bilateral 
hearing loss.  The Board finds this medical evidence is 
sufficient to reopen the veteran's previously denied claim.  
The Board will undertake further development of this issue 
below in the remand section of this determination. 

IV.  Entitlement to Service Connection for a Coccyx
Injury with Low Back Problems

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board has not undertaken any development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the 
decision by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not 
applicable.  

Additionally, the Board notes that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the Federal Circuit 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one-year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one-year period, then VA would re 
adjudicate the claim.  Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  In this case, the veteran 
has been provided more than one year to respond to the 
requests of the VA for information in support of his case.  
He has directly responded to the many requests for 
information.  Further, in May 2002, the veteran signed a 
statement indicating that he had been made aware of the VCAA 
and that the VA may decide the claim prior to the expiration 
of the one-year period based on all the information and 
evidence contained in the claims file.  Therefore, further 
delay in the adjudication of this case is not warranted.  

Regarding the veteran's claim of service connection for a 
coccyx injury, the Board finds that there has been compliance 
with the provisions set forth in the new law and regulations.  
The record in this case includes examination reports, 
outpatient treatment records, private medical records, and 
the veteran's service medical records.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal that the Board 
could obtain.  Regarding the veteran's alleged loss of 
employment following service due to a back injury in 1965, 
the veteran has indicated that records from Texaco are not 
available and could not be obtained.  Regarding the veteran's 
reference to other treatment for his back disorder following 
his discharge from military service, he has also indicated 
that these medical records are not available.  The Board has 
reviewed the veteran's statements and the evidence of record 
and finds no basis to return this case to the RO in what 
would clearly be a futile effort to obtain records the 
veteran himself has indicated are not available.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

As noted above, in May 2002 statement, the veteran reported 
that he understood the requirements of VCAA and that he had 
been informed of the information and the evidence that he was 
to provide to the VA and which evidence the VA would attempt 
to obtain on his behalf.  The veteran specifically indicated 
that he did not have any additional evidence to provide other 
than what has already been reported.  In multiple 
communications between the RO and the veteran, including the 
rating decision, statement of the case, and supplemental 
statement of the case, the veteran has been effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence the 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection.  The discussions in the rating decision, 
statement of the case and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought. 

The Board has considered the issue of whether it should 
obtain a VA medical opinion in order to determine the 
etiology of the veteran's alleged coccyx injury.  In written 
argument submitted in September 2003, a medical opinion was 
requested by the veteran's representative. 

Under 38 C.F.R. § 3.159(c)(4)(i), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Under 38 C.F.R. § 3.159(c)(4)(ii), paragraph (4)(i)(C) could 
be satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  

Based on a complete review of the medical evidence of record, 
including, most importantly, the service medical records, the 
veteran's testimony, and the June 1996 medical report 
prepared for the Texas Workers' Compensation Commission, the 
Board finds no basis to obtain a VA medical opinion regarding 
the etiology of the veteran's alleged disorder.  The Board 
finds sufficient medical evidence is contained within the 
claims folder at this time in order to adjudicate this issue.  

The issue before the Board is whether the veteran's current 
alleged coccyx injury with low back problems can be 
reasonably associated with the veteran's active service from 
September 1961 to October 1964 based on an injury that 
occurred in 1961 or 1962, more than forty years ago.  The 
issue of service connection for a back condition, for reasons 
noted above, it not before the Board at this time.  
Consequently, the veteran's July 2003 reference to the June 
1966 medical record citing a "back condition" (which was 
specially referenced and addressed by the Board within its 
June 1967 decision) can not provide the basis for a medical 
opinion regarding the etiology of the alleged coccyx injury.  
Service medical records and post-service medical records do 
not indicate an alleged coccyx disorder related to service.  
In any event, this 1966 record does not indicate a coccyx 
disorder or a disorder related to service.  The veteran has 
shown no causal connection between his disability and 
military service.  As a result, in accordance with the 
Federal Circuit's holding in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), a medical opinion is not warranted.  Id. 
(VA was not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  The decision 
in Wells is directly on point in this case.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While it is unclear if the veteran currently has a coccyx 
disorder, the medical evidence of record clearly indicates 
some form of low back problem.  Accordingly, for the basis of 
this decision, the Board finds that there is medical evidence 
of a current disability.  The veteran alleges that he 
permanently injured his coccyx, causing low back problems, 
during his military service more than 35 years ago.  However, 
the record is devoid of any evidence of a coccyx injury with 
low back problems in service.  Medical records do not reflect 
this disorder until decades after the veteran's discharge 
from military service.  When the fact of chronicity in 
service is not adequately supported, as in this case, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b). 

With regard to the veteran's testimony that his coccyx injury 
with low back problems is related to being injured by his 
drill instructor during service, as a layperson he may be 
competent to report that this injury occurred; however, he is 
not competent to relate his current disability to such 
injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Simply stated, while the veteran is competent to 
testify that he injured his coccyx in service, he is not 
competent to relate this injury to a current disorder decades 
after military service.  The Board finds that the medical 
evidence of record, including, most importantly, the June 
1996 report prepared for the Texas Workers' Compensation 
Commission, provides negative evidence against the veteran's 
claim, as it indicates that the current disability is related 
to a post service injury.  Medical evidence submitted by the 
veteran himself indicates a post-service back disorder not 
related to the his military service.  

Records from the Social Security Administration (SSA) also 
support this determination that the current disability is 
related to a post service injury.  For example, within the 
November 2001 determination of the Social Security 
Administration, Office of Hearing and Appeals, it is 
indicated that the veteran suffers from "degenerative 
arthritis of the lumbar spine with spondylosis at L5."  No 
reference is made to a coccyx injury with low back problems 
or the residuals of a coccyx injury.  Extensive medical 
records obtained by the RO or submitted by the veteran 
indicate a back disorder that began decades after the 
veteran's discharge from active service.  

Regarding the veteran's contention of extensive treatment for 
this disorder since his discharge from active service, the 
Board finds no basis to find that the veteran has had a 
coccyx injury with low back problems since his discharge from 
active service.  The veteran's own statements to the Board in 
January 1967, years before this claim was filed, yet only 
several years after the alleged drill instructor incident 
occurred, does not support the veteran's current contention 
that he has suffered from such a injury and the residuals of 
such an injury since military service.  Within his January 
1967 statement, the veteran made no reference to being kicked 
by his drill instructor.  Such an omission provides negative 
evidence against the veteran's claim.  

In written argument submitted by the veteran's representative 
in September 2003, it is contended that the Board failed to 
address the fact that the veteran was seen in 1965 for low 
back pain and x-rays then revealed spondylolysis at the L5 
level.  First, it is unclear to what 1965 medical record the 
representative is making reference.  Second, if the veteran's 
representative is making reference to the July 1966 medical 
record, once again, the Board must note that the issue of 
service connection for the back condition was fully addressed 
by the Board many years ago and is not before the Board at 
this time.  Third, this medical record makes no reference to 
a coccyx injury is service.  Fourth, the veteran's owns 
statement in the 1960's make no reference to the alleged 
coccyx injury (being injured by his drill instructor) as 
cited by the veteran today.  For example, in his January 1967 
notice of disagreement, the veteran made reference only to 
hurting his back in 1963 while unloading supplies and 
ammunition.  Today, within his February 2002 statement, the 
veteran recollects being hit in the backside by his drill 
instructor, causing the coccyx disorder.  Such 
inconsistencies provide negative evidence against this claim.  
Finally, the Board has extensive evidence of a post-service 
injury, providing more negative evidence.   

Based on the veteran's prior claims of service connection, 
the medical evidence of record, the service medical records, 
and a review of the evidence as a whole, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a coccyx injury with low back 
problems, for the reasons stated above.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Hence, this claim must be 
denied.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral defective 
hearing is reopened.  To that extent only, the appeal is 
granted.

Entitlement to service connection for a coccyx injury with 
low back problems is denied.


REMAND

With regard to the claim of service connection for bilateral 
defective hearing, the Board believes that additional 
development of this claim is warranted in order to determine 
whether the veteran's current bilateral hearing loss can be 
reasonably associated with his service-connected otitis 
media.  With regard to the claims of entitlement to a 
compensable rating for bilateral otitis media and the 
residuals of a fractured proximal phalanx of the left ring 
finger, the Board believes that additional development is 
warranted.  

At the veteran's February 2003 hearing he indicated that 
additional VA outpatient treatment records were available.  
As noted above, recent treatment of the veteran's back or 
alleged coccyx injury would not provide a basis to determine 
that the coccyx disorder is related to the veteran's military 
service more than 35 years ago.  However, recent treatment 
records could provide the basis to award the veteran higher 
disability evaluations for his otitis media or left ring 
finger disorder.  Under the VCAA, the Board believes that 
additional development is warranted.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
remaining claims.  Specifically, the 
veteran is asked to indicate whether he 
has recently received any treatment of 
his otitis media during its active stage, 
bilateral hearing loss, or treatment for 
his left ring finger.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured, 
including any recent treatment by the VA 
in March 2003.

2.  The RO should arrange for a VA 
audiometric and ears, nose and throat 
examination of the veteran to determine 
the nature, extent, and severity of the 
veteran's alleged otitis media and the 
etiology of his alleged bilateral hearing 
loss.  The veteran's claims folder of the 
pertinent medical records contained 
therein must be reviewed by the examiner 
or examiners in conjunction with the 
examination, including copies of all 
previous examinations of the veteran and 
all pertinent outpatient treatment 
records, including the statement of Dr. 
S., received at the RO in February 1999, 
and the medical report of Dr. M., dated 
February 1999.  All necessary tests 
should be performed.  The examiner or 
examiners should record the medical 
complaints, symptoms, clinical findings 
and comment on the following questions:

(a)  Does the veteran currently have 
bilateral hearing loss as defined by 
VA?  See 38 C.F.R. § 3.385 (2003) 
(defining a hearing loss disability 
for VA purposes).

(b)  If bilateral hearing loss is 
found, is it at least as likely as 
not that the bilateral hearing loss 
is etiologically related either to 
the veteran's service-connected 
otitis media or to his military 
service from September 1961 to 
October 1964?  The examiner is asked 
to specifically review the February 
1999 medical report of Dr. M.  

(c)  Does the veteran currently have 
any indications of otitis media?  If 
so, the examiner should indicate the 
nature and extent of this disorder 
based on an objective review of the 
medical evidence of record.  The 
examiner is asked to specifically 
note objective evidence indicating 
the existence of this disorder.  

(d)  The examiner or examiners are 
asked to provide a detailed 
discussion of the rationale for the 
opinions rendered with consideration 
of the pertinent medical evidence of 
record.  

3.  The RO should review the medical 
report(s) to determine if they respond to 
the questions posed by the  Board.  If 
not, the report or reports should be 
returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2. 

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



